


110 HR 5750 IH: Senior Citizenship Act of

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5750
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2008
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to exempt
		  certain elderly persons from demonstrating an understanding of the English
		  language and the history, principles, and form of government of the United
		  States as a requirement for naturalization, and to permit certain other elderly
		  persons to take the history and government examination in a language of their
		  choice.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Citizenship Act of
			 2008.
		2.Fulfillment by
			 elderly persons of requirement for naturalization relating to knowledge of
			 English languageSection
			 312(b)(2) of the Immigration and Nationality
			 Act (8 U.S.C. 1423(b)(2)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking 334, either— and
			 inserting 334—;
			(2)in subparagraph
			 (A), by striking , or at the end and inserting a
			 semicolon;
			(3)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
			(4)by adding at the
			 end the following:
				
					(C)is over sixty-five years of age and
				has been living in the United States for periods totaling at least five years
				subsequent to a lawful admission for permanent
				residence.
					.
			3.Fulfillment by
			 elderly persons of requirement for naturalization relating to knowledge of
			 government of the United StatesSection 312(b)(3) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1423(b)(3)) is amended—
			(1)by striking
			 Attorney General each place such term appears and inserting
			 Secretary of Homeland Security;
			(2)by striking
			 (3) and inserting (3)(A); and
			(3)by adding at the
			 end the following:
				
					(B)In the case of a person who, on the
				date of the filing of the person’s application for naturalization, as provided
				in section 334, is over sixty-five years of age and has been living in the
				United States for periods totaling at least five years subsequent to a lawful
				admission for permanent residence, the Secretary of Homeland Security shall
				permit the person to fulfill the requirement of subsection (a)(2) through an
				examination in a language other than English selected by the person.
					(C)In the case of a person who, on the
				date of the filing of the person’s application for naturalization, as provided
				in section 334, is over seventy-five years of age and has been living in the
				United States for periods totaling at least five years subsequent to a lawful
				admission for permanent residence, the requirement of subsection (a)(2) shall
				not
				apply.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act and shall
			 apply to applications for naturalization pending on or after such date.
		
